272 B.R. 253 (2002)
In re James KUJAWA, individually and d/b/a Restaurant Builders, Debtor.
Richard E. Schwartz, Appellant,
v.
James Kujawa, Appellee.
Nos. 00-6067, 6100EM.
United States Bankruptcy Appellate Panel of the Eighth Circuit.
January 14, 2002.

JUDGMENT
Pursuant to the judgment of the United States Court of Appeals, the mandate in this case is hereby recalled and the Panel's opinion and judgment of December 21, 2000 are vacated. It is further ordered and adjudged that the judgment of the Bankruptcy Court is affirmed in part and reversed in part and the appellant shall recover from appellee the sum of $2,316.80 as taxable costs on appeal. This case is remanded to the Bankruptcy Court for proceedings consistent with the opinion of *254 the Court of Appeals. Mandate issued forthwith.